Title: To Benjamin Franklin from William Franklin, 17 December 1765
From: Franklin, William
To: Franklin, Benjamin


Honoured Sir,
Burlington, Decbr: 17. 1765
You will probably have heard before this reaches you of the Return of Col. Croghan, and the Success he every where met with in his Negotiations with the Indians. Frequent Attempts (some of them very expensive) had been before fruitlessly made by the Military to take Possession of the Illinois. And tho’ that valuable Country has of Right belonged to us ever since the Cession of Canada, yet we were not able by any Means to get it into our Hands, until Col. Croghan engaged in the Undertaking. By his great Influence with the Indians, and dextrous Management, he has entirely surmounted all the Obstacles which the French had contrived to throw in the Way; and obtained full Permission from the several Nations in that Quarter for the English to enter their Country, and possess themselves of the several Forts, &c. occupied by the French; which has I hear accordingly been done, by Capt: Stirling an Officer in the Regulars, who was detached for that Purpose with a Party from Fort Pitt.
The commercial Advantages which must result to Great Britain, by our Traders having free Access to so extensive a Country, inhabited by numerous Indian Nations, are too obvious to need mentioning. We have now Besides, an opportunity of forming such Alliances and Connections with the Nations on the Waters of the Missisipi as will put it in our Power to get Possesion of the remaining Part of Louisiana, whenever another War shall make it expedient. In short, the Services which Col. Croghan has rendered his Country on this Occasion are such as Must, if rightly improved, be productive of the greatest Benefit to the British Interest in America. And I cannot at present conceive any Measure so likely to obtain this desireable End as the Putting the Management of Indian Affairs under some such Regulations as were contain’d in the Plan sent over last year by the Ministry, to the several Governors on the Continent.
I doubt not but it will likewise afford you great Pleasure to hear that Sir Wm: Johnson and Col. Croghan have had the Address to engage the Indians to agree to settle a Boundary between them and us, and to make Retribution for the Damages they did our Traders by their late Hostilities. These two Points, if carried into Execution, will in all Probability, render the Peace lately concluded with them more permanent than any we have yet experienced. For in the first Place, as the Boundary to the Westward will, I am told, be fixed as far back as the Ohio, there will be little Danger of our making any Encroachments on their Hunting Grounds, for many years to come, whereby a considerable Cause of Discontent will be avoided; And, in the next Place the Establishing a Precedent for the Indians making Satisfaction for Injuries done our Traders, will make them much more cautious of committing the like hereafter. At present we have got them in the Temper to do it, and it will be unpardonable if we suffer the Opportunity to slip. Indeed, in my Opinion, no Time should be lost in bringing this Affair to a Termination and I hope the Ministry will give Orders to Sir William to push it with the utmost Expedition. If it is much longer delayed there will be Danger that the present good Dispositions of the Indians may cool; or that they may be persuaded to act otherwise by the artfull Insinuations of the French, or by the Suggestions of evil disposed Persons among ourselves.
What makes it more immediately the Interest of the Crown to accept of this Grant from the Indians, and to confirm it to the Sufferers, is, that the Indians will of course expect to be paid for all the Lands which they are to grant within the Boundary they have now agreed to make between them and the English, unless their offer of Part of those Lands to the Sufferers be accepted. But the greater the Tract within the Boundary which they can be persuaded to grant to the Sufferers, the less the Crown will be under a Necessity of purchasing. And the Crown may notwithstanding receive the same Advantages in Point of Revenue from these Lands, tho’ they cost the Crown Nothing, as it does from the Lands heretofore bought of the Indians. For the Sufferers would consent (if required) to pay the usual Quit rent reserved by the Crown, at the expiration of 20 or 25 Years: And an Exemption from Quit rent for that term has been common in several of His Majesty’s Colonies.
I wrote you a few Lines in haste on this Subject by Capt: Budden; but as it is a Matter of great Importance, not only to the Sufferers (some of whom are our particular Friends) but to the Interest of the Crown, and the Publick Wellfare, I doubt not but you will excuse this further Trouble; and that you will on these Considerations lose no Time in representing the Affair in its proper Light to the Ministry, and forward it all that may be in your Power.
Enclosed is a Copy of a Letter Col. Croghan sent you by Budden. I am, Honoured Sir, Your ever dutiful Son
Wm: Franklin
To Benjn. Franklin, Esqr London
 
Endorsed: Govr. Franklin’s Letter, Dec. 17. 1765Boundary in Indian Country Retribution to be made in Lands by the Indians to the Merchants.
